Citation Nr: 0608676	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  96-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to the initial assignment of a rating in excess 
of 20 percent for a seizure disorder, from March 17, 1993 
through March 8, 1994; to a rating in excess of 40 percent 
from March 9, 1994 through May 31, 1995; and to a rating in 
excess of 20 percent from June 1, 1995 through June 11, 2002.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1974, and from July 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision (pursuant to a June 
1995 Hearing Officer's decision) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for a seizure 
disorder and assigned a 40 percent rating, effective from 
March 23, 1994, and a 20 percent evaluation effective June 1, 
1995.  The veteran appealed for an earlier effective date for 
the grant of service connection and the initial assignment of 
higher ratings for his seizure disorder.  In August 2003, the 
Board remanded the case to the RO for additional development.  

An RO decision in November 2003 granted an earlier effective 
date for the grant of service connection, and higher initial 
ratings for the veteran's seizure disorder, as follows: 
service connection and a 20 percent rating from March 17, 
1993 through March 8, 1994; a 40 percent rating from March 9, 
1994 through August 3, 1994; a 100 percent temporary total 
rating under the provisions of 38 C.F.R. § 4.30, from August 
4, 1994 through September 1994; a 40 percent rating from 
October 1, 1994 through May 31, 1995; a 20 percent rating 
from June 1, 1995 through June 11, 2002, and to a 100 percent 
scheduler rating thereafter.  The Board remanded the case in 
September 2004 for additional development, to include 
providing the veteran with VCAA notice.  That development has 
been completed and the case has been returned to the Board 
for its appellate review.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  Effective March 17, 1993 through March 8, 1994, there is 
evidence that the veteran experienced at least 2 major 
seizures; the preponderance of the evidence is against a 
finding that he had episodes of major seizures averaging at 
least 1 every 4 months, or at least 9 to 10 minor seizures 
weekly, during this period of time.  

3.  The evidence shows that from March 9, 1994 to May 31, 
1995, the veteran experienced one grand mal seizure in August 
1994, and in a June 1995 personal hearing before the RO, he 
testified that he had partial seizures on a monthly basis; 
the preponderance of the evidence is against a finding that 
the veteran had episodes of major seizures averaging at least 
1 every 4 months, or at least 9 to 10 minor seizures weekly, 
during this period of time.  

4.  There is competent evidence to show that the veteran had 
approximately one major or grand mal seizure every four 
months from June 1, 1995 through June 11, 2002; the 
preponderance of the evidence a against a finding that the 
veteran had episodes of major seizures averaging at least 1 
every 3 months, or more than 10 minor seizures weekly, during 
this period of time. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for the 
veteran's service-connected seizure disorder, from March 17, 
1993 through March 8, 1994, but no more than 40 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.121, 4.124a, Diagnostic Codes 8910, 8911 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a staged rating in excess of 40 percent 
for veteran's service-connected seizure disorder, from March 
9, 1994 through May 31, 1995, have not been met.  38 U.S.C.A. 
§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (2005); Fenderson v. West, 12 
Vet. App. 119 (1999).
3.  The criteria for a staged rating of 60 percent, but no 
more than 60 percent, for the veteran's service-connected 
seizure disorder, from June 1, 1995 through June 11, 2002, 
have been met.  38 U.S.C.A. §§, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.121, 4.124a, Diagnostic Codes 8910, 8911 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 2004 
Board remand, the RO rating decisions, the statement of the 
case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the November 2004 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
November 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The November 2004 letter explicitly requested 
that he provide any evidence in his possession that pertained 
to his claim.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  ."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, that 
decision was issued before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  Moreover, pursuant to 
the September 2004 Board remand, the veteran was provided 
VCAA notice in November 2004.  The Board finds that prior to 
the October 1995 RO decision and subsequently, the veteran 
has been presented ongoing opportunities to present any 
evidence in his possession or that he could obtain that would 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issue decided here on the merits, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for 
increased ratings for his seizure disorder during the periods 
of time at issue, but he was not provided with notice of the 
type of evidence necessary to establish all of the effective 
dates for increased ratings.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the decision 
below grants increased ratings in two of the three periods of 
time in question and the Board concludes that the 
preponderance of the evidence is against any further 
increase, any questions as to the appropriate effective dates 
to be assigned are rendered moot.  

In view of the foregoing, there is no further duty to provide 
VCAA notice to the veteran.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination and opinion obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims file, is 
sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  The relevant 
post-service medical evidence includes report of a VA 
examinations and treatment records, which include relevant 
findings that provide for an adequate basis to rate the 
veteran's seizure disorder during the periods of time at 
issue.  Under these circumstances, there is no further duty 
to provide another examination or medical opinion.  Id.  The 
Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as  
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The rating code then in effect for rating seizures was 
contained in 38 C.F.R. § 4.124a, Diagnostic Code 8910. It 
provides for a 10 percent evaluation for a confirmed 
diagnosis of epilepsy with a history of seizures. [Note: When 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent (not to 
be combined with any other rating for epilepsy.)] Assignment 
of a 20 percent rating under this code is warranted when 
there is at least 1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months. Assignment of a 
40 percent rating is warranted when there is at least 1 major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly. Assignment 
of a 60 percent rating is warranted when there is an average 
of at least 1 major seizure in 4 months over the last year; 
or 9 to 10 minor seizures per week. Assignment of an 80 
percent rating is warranted when there is an average of at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures weekly. Assignment of a 100 percent 
rating is warranted when there is an average of at least one 
major seizure per month over the last year.

Notes (1) and (2) listed above the general rating formula 
respectively define the following: A "major seizure" is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness. A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal) or sudden jerking movements of 
the arms, trunk, or head (myoclonic type); or sudden loss of 
postural control (akinetic type). Notes (1)-(3) listed below 
the general rating formula respectively state, in pertinent 
part, the following: (1) This rating will not be combined 
with any other rating for epilepsy. (2) In the presence of 
major and minor seizures, rate the predominating type. (3) 
There will be no distinction between diurnal and nocturnal 
major seizures.

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks. To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician. As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
Legal Analysis

By a rating decision dated in October 1995, the RO reopened 
and granted the veteran's claim for service connection for a 
seizure disorder.  He contends that his service-connected 
epilepsy was more severe than was evaluated for the following 
periods: March 17, 1993 through March 8, 1994; from March 9, 
1994 through May 31, 1995; and from June 1, 1995 through June 
11, 2002.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment and attempts to determine the extent 
to which his service-connected disability adversely affects 
the ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.2, 4.10.  

Entitlement to an initial rating in excess of 20 percent for 
the period effective March 17, 1993 through March 8, 1994

In March 1993, the veteran was evaluated for a seizure 
preceded by an aura.  He reported having had the episode when 
he tried reducing the medication he had been prescribed to 
control his seizures.  An August 1993 VA post-service medical 
report includes a history of a seizure the previous month.  
The clinician noted that the veteran had a history of complex 
partial seizures with loss of consciousness, which had been 
under control with medication until July 1993, when he 
suffered a seizure.  The next day he visited his physician.  
Prior to and following the seizure, the veteran was sweaty 
and felt sick to his stomach.  He described an aura prior to 
the episode and thereafter, to include while at the 
clinician's office.   He also related that the seizure 
happened while at work and that he was unable to work, 
although he did not experience another seizure.  The 
clinician increased the veteran's anti-convulsant medication.  
A September 1993 report provided a diagnosis of epilepsy for 
which he was taking medication.  In a March 1994 medical 
report a clinician opined that the veteran probably had a 
petit mal seizure while at work, in March 1994.

A post-service VA medical report dated March 9, 1994 includes 
history that the veteran had 1 to 2 seizures a year, with a 
reported increase in frequency in the preceding six months.  
It was noted that he had experienced two generalized tonic-
clonic seizures on March 6 and 7, 1994, and the dosage of his 
medication had been increased.  Symptoms manifested during a 
seizure episode included attempts to bite his wife and 
pulling on his son's arm, unresponsive behavior during the 
episode and an anesthetic reaction after it ended.  The 
clinician noted that there were unusual features associated 
with these seizures such as semi-purposeful behavior and lack 
of fatigue following the most recent 3 episodes.  
Nevertheless, given the increased anti-convulsant medication 
prescribed and considering the history overall, the Board 
finds that, during the period starting in March 17, 1993 
through March 8, 1994, there is evidence that the veteran 
experienced at least 2 major seizures. 

In view of the foregoing, the Board finds that for the period 
from March 17, 1993 through March 8, 1994, the frequency of 
major seizure activity meets the criteria for a 40 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further determines that the preponderance of the 
evidence is against a finding that the veteran had episodes 
of major seizures averaging at least 1 every 4 months, or at 
least 9 to 10 minor seizures weekly, during this period of 
time.  As the preponderance of the evidence is against this 
aspect of the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to a rating in excess of 40 percent for the 
period effective March 9, 1994 through May 31, 1995

Post-service VA medical records dated in August 1994 shows 
that the veteran underwent surgery for removal of a 
congenital vascular lesion which, according to the pathology 
report dated during that time, was a venous angioma.  The 
post-operative diagnosis was medically irretractable partial 
epilepsy secondary to left temporal cavernous angioma.  The 
record indicates that the veteran had a major seizure in 
August 1994 following surgery.  Thereafter, in a post-service 
VA medical statement dated in November 1994, a clinician 
determined that this vascular lesion "may or may not" have 
contributed to the seizure disorder and in fact it had been 
demonstrated electrographically that his seizures did not 
start from this lesion, but instead began in anatomically 
remote mesial temporal structures.  The clinician added that 
these EEG study findings were supported by the fact that the 
veteran continued to have seizures despite the removal of the 
vascular lesion from the lateral temporal region.  The 
clinician further indicated that the veteran had had several 
complex partial seizures and one generalized tonic-conic 
seizure.  

The veteran testified in a personal hearing in June 1995, 
that he had a history of partial seizures on a monthly basis.  
However, he denied having an average of at least 1 major 
seizure in 4 months over the preceding year.  He also denied 
auras or minor seizures more than once a month.

In a March 1995 report a clinician indicated that the veteran 
had just seen a neurologist in February 1995, and that the 
neurologist thought that he had an excellent response to the 
August 1994 surgery for medically intractable partial 
epilepsy secondary to left temporal cavernous angioma.  VA 
treatment reports from March 1995 to May 1995 reflect that 
the veteran remained on medication for his seizure disorder 
and that no major seizures were reported.  

The Board finds that, based upon the clinical evidence, the 
frequency of major and minor seizure activity, to include the 
grand seizure of August 1994 following the surgery, for the 
period starting March 9, 1994 to May 31, 1995, the 
preponderance of the evidence is against a finding that the 
veteran had episodes of major seizures averaging at least 1 
every 4 months, or at least 9 to 10 minor seizures weekly, 
during this period of time.  Thus, the criteria for an 
initial or staged rating in excess of 40 percent for 
veteran's service-connected seizure disorder, from March 9, 
1994 through May 31, 1995, have not been met.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2005); Fenderson, supra.  
As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.


Entitlement to a staged rating in excess of 20 percent for 
the period effective June 1, 1995 through June 11, 2002

In June 1995 the veteran testified at a personal hearing that 
when he had seizures he would loose consciousness.  He 
described experiencing physical exhaustion following a 
seizure episode.  The veteran also testified that he had 
experienced many different types of seizures.  He related 
that following his surgery he had continued to have complex 
and simple partial seizures, as well as a clonic-tonic 
seizure that occurred when he missed his medication.  As 
noted above, the veteran also testified that, although he had 
not had any major seizures for the three months preceding the 
hearing, he had had approximately three minor seizures during 
this period of time.  He added that he continued to take 
medication for his seizure disorder.  

The record reflects that the veteran failed to appear for a 
scheduled VA examination in May 1997.  However, a clinician 
rendered an opinion based on a review of the case file and 
his familiarity with the veteran, whom he treated for 2 years 
prior to 1996.  Upon review of the records, the examiner 
noted that in October 1996, the veteran had a grand mal 
seizure and two auras.  It was further noted that, prior to 
this grand seizure episode, he complained that he had 
experienced brief loss of continuity of activities or 
conversations.  Following the grand mal seizure of October 
1996, the veteran's medications were adjusted as he had two 
episodes of auras within the preceding 3 to 4 months, along 
with episodes when he complained of feeling nauseated and 
sweating without loss of consciousness. 

The veteran underwent a VA examination in June 2002.  He was 
accompanied by his wife.  He reported that in recent years he 
had been unable to hold a job as a result of the seizures.  
He related that in the months leading up to the date of the 
examination he had experienced an increased frequency in the 
episodes of complex partial seizures.  The episodes lasted a 
few minutes.  The veteran and his wife stated that he also 
suffered from other types of more intense seizures that would 
last longer and occurred every few months.  During these 
episodes they stated that the he would sometimes strike out 
at other people.  His wife also confirmed that she had 
witnessed the veteran go into generalized convulsions.  The 
examiner opined that it was more likely than not that the 
veteran's temporal lobe epilepsy, rather than the actual 
seizure itself, was interfering with his daily activities, 
resulting in his being depressed and having difficulty 
holding on to a job.  The clinician further stated that the 
condition was probably caused by damage from the temporal 
lobe or past surgery causing an overall clinical syndrome of 
seizures and stress.  The examiner indicated having reviewed 
the veteran's case file in preparation for the examination.  

Given the history provided by the veteran at the June 2002 
examination, when he and his wife confirmed that he had 
suffered from intense seizures that apparently involved 
generalized tonic-clonic convulsions occurring every few 
months, in the months leading up to the date of the 
examination, the Board finds that for the period from June 1, 
1995 through June 11, 2002, there is competent evidence to 
show that the veteran had approximately one major or grand 
mal seizure every four months.  The preponderance of the 
evidence is against a finding that the veteran had episodes 
of major seizures averaging at least 1 every 3 months, or 
more than 10 minor seizures weekly, during this period of 
time.  Accordingly, The criteria for a staged rating of 60 
percent, but no more than 60 percent, for the veteran's 
service-connected seizure disorder, from June 1, 1995 through 
June 11, 2002, have been met.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2005); Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that a referral for consideration of 
an extraschedular rating for the veteran's seizure disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial 40 percent evaluation for a seizure 
disorder, from March 17, 1993 through March 8, 1994, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to a rating in excess of 40 percent for a seizure 
disorder, from March 9, 1994 through May 31, 1995, is denied.

Entitlement to a staged 60 percent evaluation for a seizure 
disorder, from June 1, 1995 through June 11, 2002, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


